United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CENTRAL ARKANSAS VETERANS
HEALTHCARE SYSTEM, Little Rock, AR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2086
Issued: February 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On September 7, 2006 appellant filed a timely appeal from the August 9, 2006 decision
of the Office of Workers’ Compensation Programs denying her claim on the grounds that she
failed to establish fact of injury in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d)(1), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on December 9, 2003 as alleged.
FACTUAL HISTORY
On December 12, 2003 appellant, then a 55-year-old practical nurse, filed a traumatic
injury claim, Form CA-1, alleging that she fractured her left foot on December 9, 2003 when it
folded inward.

Medical records submitted along with the claim show that appellant, accompanied by her
supervisor, sought treatment at the employing establishment’s clinic on December 9, 2003 at
10:35 a.m. She was treated by Dr. Edwin Watson, a Board-certified family practitioner. The
employee health record log indicates that appellant reported that she turned her left foot while
walking across the floor. Dr. Watson noted that she had lateral pain and mild swelling and
ordered an x-ray to rule out fracture. The x-ray showed that appellant had an undisplaced
hairline fracture at the base of her fifth metatarsal bone. An orthopedist at the employing
establishment provided appellant with an orthopedic boot that day and told her she could bear
weight to the extent that she could tolerate.
Appellant was limited to sitting duties for the remainder of her shift that day. She was
excused from work by Dr. Watson and placed on continuation of pay December 10 to 15, 2003.
Appellant returned to work with a light-duty assignment December 16 to 19, 2003.
Intermittently from December 30, 2003 to September 30, 2004, appellant was subject to work
limitations.
By letter dated June 26, 2006, the Office requested that appellant provide additional
information about her claim. She provided numerous progress reports and diagnostic tests from
the employing establishment’s clinic and the private facilities that treated her from December 9,
2003 to June 30, 2006. The records detailed the continuing pain appellant had in her left foot,
right foot, knees and back.
By decision dated August 9, 2006, the Office denied appellant’s claim. The Office
accepted that she twisted her left ankle in the performance of duty, but found that she had not
provided medical evidence establishing how this event caused a fracture of the fifth metatarsal
bone in her left foot.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation, that an injury was sustained while in the performance
of duty and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.2
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must first determine whether “fact of injury” has been
established. “Fact of injury” consists of two components that must be considered in conjunction
with one another. The first component is whether the employee actually experienced the
employment incident that is alleged to have occurred. The second component is whether the

1

5 U.S.C. §§ 8101-8193.

2

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

2

incident caused a personal injury. Generally, this can be established only by medical opinion
evidence.3
ANALYSIS
The Office has accepted that appellant twisted her left foot inward while in the course of
her duties on December 9, 2003. The record establishes that, following this event appellant was
taken to the employee health clinic by her supervisor. Dr. Watson, a Board-certified family
practitioner, noted lateral pain and mild swelling in her foot and ordered an x-ray to rule out the
possibility of fracture in the foot. The x-ray revealed an undisplaced base fracture of the fifth
metatarsal. In accordance with the x-ray, Dr. Watson diagnosed appellant with a fracture of the
fifth metatarsal and began treating her. However, he did not provide any rationalized medical
opinion explaining how twisting her ankle and rolling over her foot would cause appellant to
fracture the fifth metatarsal bone in her left foot.
The Board finds that appellant has not met the burden of establishing a causal
relationship between the accepted employment event and appellant’s diagnosed condition. The
medical evidence provides a clear and objective diagnosis, but does not explain how the bone
fracture could have been caused by the accepted employment event of twisting an ankle.
Because this is not a case of clear-cut traumatic injury, such as a broken arm resulting from a fall
from a scaffold, the mere diagnosis by a physician is not adequate to prove the fact of injury.4
Without a rationalized medical opinion by the treating physician, explaining how the accepted
employment event could have caused the diagnosed fracture, appellant is unable to establish fact
of injury under the Act.
The Board finds that appellant has not established that her diagnosis of an undisplaced
base fracture of her fifth metatarsal, left foot is causally related to her federal employment.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on December 9, 2003 as alleged.

3

Ellen L. Noble, 55 ECAB 530 (2004).

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.0805.3(d)(2)
(July 2000).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 9, 2006 is affirmed.
Issued: February 28, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

